UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-1976


ALEJANDRO MACEDO FRUCTUSO,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: April 11, 2017                                         Decided: April 17, 2017


Before TRAXLER, DIAZ, and THACKER, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Bradley B. Banias, BARNWELL, WHALEY, PATTERSON, AND HELMS, Charleston,
South Carolina, for Petitioner. Chad A. Readler, Acting Assistant Attorney General, Cindy
S. Ferrier, Assistant Director, Sunah Lee, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alejandro Macedo Fructuso (Macedo), a native and citizen of Mexico, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the immigration judge’s denial of his application for cancellation of removal. Macedo

raises a due process violation for the first time on appeal, arguing that the immigration

judge’s conduct at his removal hearing violated his right to a full and fair hearing. We lack

jurisdiction over this claim because Macedo failed to exhaust his administrative remedies

before the Board. * 8 U.S.C. § 1252(d)(1) (2012); Massis v. Mukasey, 549 F.3d 631, 638

(4th Cir. 2008). We therefore dismiss the petition for review. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.



                                                                   PETITION DISMISSED




       *
         Although Macedo notes that there is an exception to the exhaustion requirement
for certain constitutional claims, see Farrokhi v. I.N.S., 900 F.2d 697, 700-01 (4th Cir.
1990); Gallanosa v. United States, 785 F.2d 116, 120-21 (4th Cir. 1986), we have never
extended this exception to “procedural challenges that could have been addressed by the
[Board].” Kurfees v. I.N.S., 275 F.3d 332, 337 (4th Cir. 2001).

                                             2